MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                            FILED
regarded as precedent or cited before any                                    Sep 15 2020, 8:58 am
court except for the purpose of establishing
                                                                                 CLERK
the defense of res judicata, collateral                                      Indiana Supreme Court
                                                                                Court of Appeals
estoppel, or the law of the case.                                                 and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jared M. Thomas                                          Curtis T. Hill
Evansville, Indiana                                      Attorney General of Indiana
                                                         Samuel J. Dayton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Andrew Michael Wilke-                                    September 15, 2020
Breightling,                                             Court of Appeals Case No.
Appellant-Defendant,                                     19A-CR-1267
                                                         Appeal from the Vanderburgh
        v.                                               Circuit Court
                                                         The Honorable David D. Kiely,
State of Indiana,                                        Judge
Appellee-Plaintiff.                                      Trial Court Cause No.
                                                         82C01-1808-F4-5613



Darden, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1267 | September 15, 2020               Page 1 of 12
                                           Statement of the Case
[1]   Andrew Michael Wilke-Breightling (“Wilke-Breightling”) pleaded guilty to one
                                 1                                                      2
      count of burglary, a Level 4 felony; one count of auto theft, a Level 5 felony;
                                                      3
      one count of theft of a firearm, a Level 6 felony; and one count of theft of
                                                                  4
      property valued at between $750 to $50,000, a Level 6 felony. He now appeals

      after his guilty plea and sentencing, contending that his sentence is

      inappropriate in light of the nature of the offenses and the character of the

      offender. We affirm.


                                                          Issue
[2]   The sole issue presented for our review is whether Wilke-Breightling’s sentence

      is inappropriate in light of the nature of the offenses and the character of the
                     5
      offender.




      1
          Ind. Code § 35-43-2-1 (2014).
      2
          Ind. Code § 35-43-4-2(a)(2)(C)(i) (2019).
      3
          Ind. Code § 35-43-4-2(a)(1)(B)(i) (2019).
      4
          Ind. Code § 35-43-4-2(a)(1)(A) (2019).
      5
       Wilke-Breightling appears to advance an argument that the trial court abused its discretion in sentencing by
      improperly weighing the aggravating and mitigating factors. We address that argument at the end of our
      analysis.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1267 | September 15, 2020               Page 2 of 12
                                    Facts and Procedural History
                                                                                           6
[3]   Prior to leaving town for a short visit, Steven C. Hairston (“Hairston”) left the

      keys to his truck with his neighbor, Linda Wilke (“Linda”). Hairston asked

      Wilke-Breightling, Linda’s then thirty-year-old grandson, to move the truck

      from the street and into Hairston’s yard because it was not properly registered.

      Hairston also paid Linda to have Wilke-Breightling mow his lawn while he was

      away.


[4]   When Hairston returned to Evansville, he was notified by Vanderburgh County

      Animal Control that his dog was in their shelter. Hairston found this to be odd

      because a friend was supposed to be caring for his dog while he was out of

      town. On August 16, 2018, when Hairston went to his home, he discovered

      that his truck was missing, the back door of his home was open, and the interior

      of his home was ransacked. He observed that items of personal property were

      missing, such as three flatscreen televisions, several firearms including a Glock

      22, a Mossberg 715T rifle, and a Hi-Point .45 caliber carbine.


[5]   Hairston, secretly recorded a conversation on his cell phone, when he went to

      Linda’s house to ask her about the theft. Initially, Linda told him that she did

      not know anything about the theft and that she had not seen Wilke-Breightling

      recently. Hairston then told Linda that he was going to call the police. At that




      6
          We refer to the victim’s name as it appears in the probable cause affidavit.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1267 | September 15, 2020       Page 3 of 12
      point, she told Hairston that he could have his property back if he did not call

      the police.


[6]   When Hairston entered Linda’s house, he immediately recognized several items

      of his personal property inside. They included his rifle scope, his gun

      magazine, and his flat screen television. Upon seeing the items, Hairston called

      911.


[7]   Detective M. Evans of the Evansville Police Department was one of the officers

      who responded to the 911 call. He interviewed both Linda and Hairston.

      Hairston relayed the facts as stated above to Detective Evans and agreed to

      forward the recording of the conversation he had with Linda to him. Although

      he could not immediately produce the serial numbers for his firearms, Hairston

      said he would search for them in his records and would provide the information

      later, if found. The items found in Linda’s home were subsequently returned to

      Hairston.


[8]   Linda, who had been mirandized prior to Detective Evans’ arrival, told him

      that there were items of personal property that belonged to Hairston inside her

      home, but that she did not see Wilke-Breightling bring them into her home.

      When asked if Wilke-Breightling lived there with her, Linda disclosed that he

      had not lived there for some time, although he had previously lived there with

      her. She stated that he did not really have a home but that he had stayed with

      her the previous night.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1267 | September 15, 2020   Page 4 of 12
[9]    Linda consented to a search of her home and the items mentioned above were

       found in the only bedroom in the home. Linda later acknowledged that she

       knew the television was from Hairston’s home. She said that when she asked

       Wilke-Breightling about the items of personal property, he said that Hairston’s

       home had been abandoned.


[10]   A crime scene detective processed and photographed the home and the items of

       personal property, which were returned to Hairston.


[11]   Wilke-Breightling was not present at the scene when the officers arrived;

       however, Linda gave them an address where she had last seen him. She also

       told the officers that two other individuals had stayed at her home during the

       period of time that Hairston was out of town. Linda did not know whether

       Wilke-Breightling was still in possession of Hairston’s truck or what he had

       done with it.


[12]   On August 17, 2018, the State charged Wilke-Breightling with burglary, auto

       theft, theft of a firearm, and theft of property valued at between $750 to

       $50,000. On March 29, 2019, Wilke-Breightling indicated on the record that he

       intended to plead guilty without a sentencing recommendation by the State.

       Wilke-Breightling’s sentencing hearing was held on May 6, 2019. The trial

       court imposed the following sentence: eight years for his burglary conviction;

       five years for auto theft; two years for theft of a firearm; and, two years for theft

       of property valued at $750 and $50,000, with each of the sentences to be served




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1267 | September 15, 2020   Page 5 of 12
       concurrently; and, concurrently with an unrelated sentence under a separate

       cause number.


                                    Discussion and Decision
[13]   Wilke-Breightling contends that his sentences are inappropriate in light of the

       nature of his offenses and his character. Pursuant to Indiana Appellate Rule

       7(B), this court “may revise a sentence authorized by statute if, after due

       consideration of the trial court’s decision, the [c]ourt finds that the

       sentence is inappropriate in light of the nature of the offense and the character

       of the offender.” Our Supreme Court has explained that the principal role of

       appellate review should be to attempt to leaven the outliers, “not to achieve a

       perceived ‘correct’ result in each case.” Cardwell v. State, 895 N.E.2d 1219, 1225

       (Ind. 2008). We independently examine the nature of Wilke-Breightling’s

       offenses and his character under Appellate Rule 7(B) with substantial deference

       to the sentence imposed by the trial court. See Satterfield v. State, 33 N.E.3d 344,

       355 (Ind. 2015). “Such deference should prevail unless overcome by

       compelling evidence portraying in a positive light the nature of the offense (such

       as accompanied by restraint, regard, and lack of brutality) and the defendant’s

       character (such as substantial virtuous traits or persistent examples of good

       character).” Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015).


[14]   “In conducting our review, we do not look to see whether the defendant’s

       sentence is appropriate or if another sentence might be more appropriate;

       rather, the test is whether the sentence is ‘inappropriate.’” Barker v. State, 994


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1267 | September 15, 2020   Page 6 of 12
N.E.2d 306, 315 (Ind. Ct. App. 2013), trans. denied. Whether a sentence is

       inappropriate ultimately depends upon “the culpability of the defendant, the

       severity of the crime, the damage done to others, and a myriad other factors

       that come to light in a given case.” Cardwell, 895 N.E.2d at 1224. Wilke-

       Breightling bears the burden of persuading us that his sentence is inappropriate.

       See id.


[15]   When determining whether a sentence is inappropriate, the advisory sentence is

       the starting point the legislature has selected as an appropriate sentence for the

       crime committed. Kunberger v. State, 46 N.E.3d 966, 973 (Ind. Ct. App. 2015);

       Thompson v. State, 5 N.E.3d 383, 391 (Ind. Ct. App. 2014), trans denied. Here,

       Wilke-Breightling was convicted of Level 4 felony burglary. The sentencing

       range for a Level 4 felony is a fixed term of between two (2) and twelve (12)

       years, with the advisory sentence being six (6) years. Ind. Code § 35-50-2-5.5

       (2014). Wilke-Breightling received a sentence of eight years. He was also

       convicted of Level 5 felony auto theft with a sentencing range of a fixed term of

       between two (2) and eight (8) years, with the advisory sentence being four (4)

       years. Ind. Code § 35-50-2-6 (2014). He received a sentence of five years for

       this offense. Wilke-Breightling received a two-year sentence for his Level 6

       felony theft of a firearm conviction. The sentencing range for that offense is a

       fixed term of between six (6) months and three (3) years, with the advisory

       sentence being one and one-half (1½) years. Ind. Code § 35-50-2-7 (2016).

       Wilke-Breightling received a two-year sentence for his conviction of Level 6

       felony theft of property valued at between $750 to $50,000. The sentencing


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1267 | September 15, 2020   Page 7 of 12
       range for that offense is a fixed term of between six (6) months and three (3)

       years, with the advisory sentence being one and one-half (1½) years. Id. The

       trial court imposed sentences that were slightly above the advisory sentence or

       starting point for each offense.


[16]   We first turn to Wilke-Breightling’s character to determine whether such

       supports a downward revision of his sentence. The record reveals no

       substantial virtuous traits or persistent examples of good character, but, instead,

       reveals a significant long-term criminal history. When considering a

       defendant’s character for purposes of Appellate Rule 7(B) analysis, a

       defendant’s criminal history is one factor. Garcia v. State, 47 N.E.3d 1249, 1251

       (Ind. Ct. App. 2015), trans. denied. The significance of criminal history varies

       based on the gravity, nature, and number of prior offenses in relation to the

       current offense. Id.


[17]   We also note that, “[a] record of arrest, without more, does not establish the

       historical fact that a defendant committed a criminal offense and may not be

       properly considered as evidence of criminal history.” Cotto v. State, 829 N.E.2d
520, 526 (Ind. 2005) (citing Scheckel v. State, 620 N.E.2d 681, 683 (Ind. 1993)).

       “However, a record of arrest, particularly a lengthy one, may reveal that a

       defendant has not been deterred even after having been subject to the police

       authority of the State.” Id. “Such information may be relevant to the trial

       court’s assessment of the defendant’s character in terms of the risk that he will

       commit another crime.” Id.



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1267 | September 15, 2020   Page 8 of 12
[18]   In 2007, Wilke-Breightling was convicted of possession or use of marijuana in

       Maricopa County, Arizona, and was sentenced to three years on probation.

       However, because of a probation violation, seventy-five days of probation were

       revoked. Also, in 2007, Wilke-Breightling was convicted of unlawful use of a

       means of transportation in Maricopa County, Arizona and was sentenced to

       three years of probation. One year of that probation was revoked due to a

       probation violation. In 2011, he was convicted of a narcotic drug violation in

       Maricopa County, Arizona and was sentenced to probation. The presentence

       investigation report (“PSI”) does not indicate the length of probation.


[19]   In 2017, Wilke-Breightling was charged with auto theft and driving without

       ever receiving a license, but those charges were dismissed. In 2018, he was

       charged with driving while suspended and that case was pending when the

       PSI was prepared for the instant case. The State has requested and we have

       taken judicial notice of the fact that Wilke-Breightling pleaded guilty to Class A

       misdemeanor driving while suspended. We also take notice of the fact that

       Wilke-Breightling, on an unrelated charge in 2019, was convicted of Level 6

       felony resisting law enforcement and Class C misdemeanor reckless driving.

       He received an aggregate sentence of two years for those offenses to be served

       concurrently with the sentences in the instant case.


[20]   Further indicative of his penchant for illegal activity is his long history of

       substance abuse. The PSI reflects that Wilke-Breightling first consumed alcohol

       at the age of nine and began drinking alcohol on a daily basis at the age of

       thirteen. Between the ages of eighteen and twenty-eight, he drank a fifth of

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1267 | September 15, 2020   Page 9 of 12
       alcohol daily. Wilke-Breightling also began using marijuana at the age of nine

       and has continued to use “a couple of grams” daily since. Appellant’s App.

       Vol. II, p. 59. He began using methamphetamine at the age of thirteen and

       continued to use approximately one gram daily since then. At the age of

       twenty-one, he began using two to six ten-milligram pills of Oxycodone daily.

       When he was twenty-eight years old, he began using two milligrams of Xanax

       once or twice daily.


[21]   Next, we observe that “‘the offender risk assessment scores do not in themselves

       constitute, and cannot serve as, an aggravating or mitigating circumstance.’”

       Kayser v. State, 131 N.E.3d 717, 722 (Ind. Ct. App. 2019) (quoting J.S. v. State,

       928 N.E.2d 576, 578 (Ind. 2010)). “Our Indiana Supreme Court has explained

       that scores on a risk assessment instrument ‘are not intended to serve as

       aggravating or mitigating circumstances nor to determine the gross length of

       sentence[.]’” Id. (quoting Malenchik v. State, 928 N.E.2d 564, 575 (Ind. 2010)

       (emphasis added)). “Instead, these ‘offender assessment instruments are

       appropriate supplemental tools for judicial consideration at sentencing’ and can

       be used by the trial court ‘in formulating the manner in which a sentence is to

       be served.’” Id. Here, Wilke-Breightling’s scores were such that he is not a

       good candidate for probation as he is likely to reoffend. In the past, several

       times when given the opportunity to serve sentences while on probation, he

       violated the terms and conditions of his probation.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1267 | September 15, 2020   Page 10 of 12
[22]   The nature of the offense analysis compares the defendant’s actions with the

       required showing to sustain a conviction under the charged offense. Cardwell,
895 N.E.2d at 1224. We now turn to the nature of Wilke-Breightling’s offenses.


[23]   Wilke-Breightling was in a position of trust with Hairston. Hairston paid Linda

       for Wilke-Breightling to mow the lawn in Hairston’s absence. Hairston also

       gave the keys to his truck to Linda and asked Wilke-Breightling to move the

       truck off the street for him. Instead, Wilke-Breightling took advantage of the

       situation, broke into Hairston’s home, stole items of personal property from the

       home, including Hairston’s truck. He then brought and stored the stolen items

       of personal property inside his grandmother, Linda’s home. He deceived her

       regarding how he obtained possession of the stolen property, which potentially

       exposed her to criminal liability as an accomplice in the crimes in her effort to

       protect him.


[24]   Each of the sentences imposed were only slightly enhanced above the advisory

       sentence and were ordered to be served concurrently. We find nothing in the

       nature of the offenses and the character of the offender to warrant a downward

       revision of his sentence.


[25]   Wilke-Breightling appears to suggest that the trial court abused its discretion by

       failing to properly weigh the aggravating and mitigating factors. In particular,

       he observes that the trial court failed to note that his criminal history included

       offenses linked to his substance abuse and suggests that the trial court gave little

       to no weight to his guilty plea.


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1267 | September 15, 2020   Page 11 of 12
[26]   To the extent Wilke-Breightling asserts that the trial court abused its discretion

       in the weight it gave to the aggravating circumstance of his criminal history and

       the mitigating circumstance of his guilty plea, his assertion is not well taken.

       “A sentencing court cannot abuse its discretion by failing to properly weigh

       aggravating and mitigating factors.” Sanders v. State, 71 N.E.3d 839, 843 n.1

       (Ind. Ct. App. 2017) (citing Anglemyer v. State, 868 N.E.2d 482, 490 (Ind.

       2007)).


[27]   Nevertheless, Wilke-Breightling faced four felony charges in the instant case

       and received concurrent sentences, slightly above the advisory sentence, to run

       concurrently to other unrelated criminal offenses. He has not been deterred

       from criminal activity since he began consuming alcohol and drugs at an early

       age. He has a long and extensive criminal history with numerous attempts at

       rehabilitation and probation violations. We find nothing in the record to suggest

       that the trial court’s analysis was incorrect.


                                                Conclusion
[28]   Wilke-Breightling’s sentences are not inappropriate in light of the nature of his

       offenses and his character.


[29]   Affirmed.


       Riley, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1267 | September 15, 2020   Page 12 of 12